Citation Nr: 1234082	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  12-20 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland


THE ISSUE

Entitlement to an earlier effective date prior to March 17, 2006 for the grant of service connection for coronary artery disease (CAD).


REPRESENTATION

Appellant represented by:	Richard E. Geyer, Attorney


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The Veteran had active military service from January 1943 to March 1946.

This appeal to the Board of Veterans' Appeals (Board) is from a March 2012 RO decision that granted service connection and a 100 percent rating for coronary artery disease (CAD) with mitral valve prolapsed status post annuloplasty and coronary artery bypass graft effective March 16, 2006.  The Veteran appealed for an earlier effective date for the grant of service connection for CAD.

The March 2012 RO decision effectuated the Board's December 2011 decision that reopened a previously denied claim for service connection for CAD, and granted service connection for CAD.

During the pendency of this appeal, in December 2011, the Veteran filed a motion for reconsideration of the Board's prior December 2011 decision that granted service connection for CAD.  The Board denied the Veteran's motion for reconsideration in May 2012.  See 38 U.S.C.A. §§ 7103, 7104 (West 2002);  38 C.F.R. § 20.1000 (2011).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran filed his initial claim for service connection for heart disease on December 4, 2001.


2.  In a July 2002 rating decision, the RO denied that initial claim.  The Veteran was notified of that decision by way of a letter dated in July 2002, a notice of disagreement was received from him in October 2002, a statement of the case was issued in January 2003, and a timely substantive appeal was received in March 2003.

3.  On March 17, 2006, the Veteran withdrew his appeal for entitlement to service connection for heart disease.  On that same day, the Veteran filed a petition to reopen this claim.

4.  In a March 23, 2006 decision, the Board dismissed the Veteran's appeal for entitlement to service connection for heart disease.

5.  In a December 2, 2011 decision, the Board determined that the July 2002 RO decision became final when the Veteran withdrew his appeal of that decision.  The Board then reopened the previously denied claim for service connection for CAD, and granted service connection for CAD.

6.  In the March 2012 decision from which this appeal ensued, the RO effectuated the Board's December 2011 decision and granted service connection for CAD effective from March 17, 2006, the date of receipt of the petition to reopen this previously denied claim.


CONCLUSIONS OF LAW

1.  The Board's March 23, 2006 decision that dismissed his prior appeal of a July 2002 rating decision is final.  See 38 U.S.C.A. §§ 7103, 7104, 7252 (West 2002); 38 C.F.R. § 20.1100 (2011).  

2.  The criteria are not met for an effective date earlier than March 17, 2006, for the grant of service connection for CAD.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1, 3.155, 3.157, 3.159, 3.400 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), before addressing the merits of a claim for VA disability benefits, the Board generally is required to ensure that VA's duties to notify and assist have been satisfied.  See 38 U.S.C.A. §§ 5103 , 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011). 

But as service connection for CAD has been granted (the context in which the claim initially arose), and an initial rating and effective date have been assigned, the notice requirements of the VCAA have been met because the initial intended purpose of the notice has been served.  Additional VCAA notice is not required concerning this "downstream" effective date element of the claim.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  VA's General Counsel  has clarified that no additional VCAA notice is required for a downstream issue, including regarding the effective date, and that a Court decision suggesting otherwise is not binding precedent. VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  Instead of issuing an additional VCAA notice in this situation, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a statement of the case (SOC) if the disagreement is not resolved.  And since the RO issued an SOC in July 2012 addressing the downstream earlier-effective-date claim, no further notice is required.  See Goodwin v. Peake, 22 Vet. App. 128 (2008) and Huston v. Principi, 17 Vet. App. 195 (2003). 

The Board also finds that all necessary development of the downstream earlier effective date claim has been accomplished, and therefore appellate review of this claim may proceed without prejudicing the Veteran.  Resolution of this appeal ultimately turns on when he filed his claim, so an examination and opinion are not needed to fairly decide this appeal for an earlier effective date.  See 38 U.S.C.A. § 5103A(d)(2)(A)-(C); 38 C.F.R. § 3.159(c)(4)(A)-(C).  See also Chotta v. Peake, 22 Vet. App. 80, 85-86 (2008).  Accordingly, the Board finds that no further notice or assistance is needed to meet the requirements of the VCAA.
 
II.  Analysis

In the March 2012 decision from which this appeal ensued, the RO effectuated the Board's December 2011 decision and granted service connection for CAD effective from March 17, 2006, the date of receipt of the Veteran's petition to reopen this previously denied claim.  The Board notes that the March 2012 rating decision includes an apparent typographical error, as it identifies the effective date of the grant of service connection as both March 16, 2006 and March 17, 2006.  A review of the claims file reveals that the correct date is March 17, 2006, as confirmed by the Veteran's representative in his August 2012 brief.

The Veteran contends that an earlier effective date should be assigned for his award of service connection for CAD, and that the effective date should coincide with his initial claim for this condition submitted in December 2001.  He essentially argues that because he filed a new application to reopen his claim for heart disease on the same day (March 17, 2006) that he filed a withdrawal of his appeal that was pending before the Board, and enclosed new and material evidence with the new claim, that the July 2002 rating decision did not become final, under 38 C.F.R. § 3.156(b).

Generally, and except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation (DIC) based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400  (2011).  If a claim for disability compensation, i.e., service connection, is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2)(i).

However, a rating decision becomes final and binding if the Veteran does not timely perfect an appeal of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.  Previous determinations that are final and binding, including decisions of service connection, will be accepted as correct in the absence of collateral attack by showing the decision involved clear and unmistakable error (CUE)).  38 C.F.R. § 3.105(a).

The Court held in Sears v. Principi, 16 Vet. App. 244, 248 (2002) that, "[t]he statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim."  In order for the Veteran to be awarded an effective date based on an earlier claim, he has to show CUE in the prior denial of the claim.  Flash v. Brown, 8 Vet. App. 332, 340   (1995).  Moreover, there is no basis for a free-standing earlier effective date claim from matters addressed in a final and binding rating decision.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  When such a freestanding claim for an earlier effective date is raised, the Court has held that such an appeal should be dismissed.  But the dismissal should be without prejudice to refiling.  See Simmons v. Principi, 17 Vet. App. 104 (2003); Canady v. Nicholson, 20 Vet. App. 393 (2006).

The proper effective date for an award based on receipt of new and material evidence other than service treatment records received after a final disallowance is the date of receipt of the claim to reopen or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(i); 38 C.F.R. §§ 3.400(q)(2), 3.400(r).

But when evidence, other than service treatment records, is received in the appeal period following a subsequent disallowance, resulting in a later grant of service connection, the effective date will be as though the former decision had not been rendered.  38 C.F.R. § 3.400(q)(1).

In this context, it should be noted that the provisions of 38 U.S.C.A. § 5110  refer to the date an "application" is received.  And "date of receipt" means the date on which a claim, information or evidence was received by VA.  38 C.F.R. § 3.1(r).  While the term "application" is not defined in the statute, the regulations use the terms "claim" and "application" interchangeably, and they are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit." 38 C.F.R. § 3.1(p).  See also Rodriguez v. West, 189 F.3d. 1352 (Fed. Cir. 1999), cert. denied, 529 U.S. 1004 (2000).  The benefit sought must be identified, see Stewart v. Brown, 10 Vet. App. 15, 18 (1997), but need not be specific, see Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  That said, while VA must interpret a claimant's submissions broadly, VA is not required to conjure up issues not raised by claimant.  VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57   (1995).

Additionally, under 38 C.F.R. § 3.155(a), the Veteran or a representative of the Veteran can file an informal claim by communicating an intent to apply for one or more VA benefits.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.

Also, according to 38 C.F.R. § 3.157(b), once a claim for compensation has been allowed, receipt of a VA outpatient or hospital examination or admission to a VA or uniformed services hospital will be accepted as an informal claim for increased benefits.  The date on the VA outpatient or hospital examination will be accepted as the date of informal claim.  38 C.F.R. § 3.157(b).

The Veteran served on active duty in the military from January 1943 to March 1946, and filed his initial claim for service connection for heart disease on December 4, 2001.

In a July 2002 rating decision, the RO denied the Veteran's initial claim for service connection for heart disease.  The Veteran was notified of that decision by way of a letter dated in July 2002, a notice of disagreement was received in October 2002, a statement of the case was issued in January 2003, and a timely substantive appeal (VA Form 9) was received in March 2003.  In other words, he perfected an appeal of the July 2002 rating decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.302.

In June 2004, the Board remanded the issue of service connection for heart disease for additional development, and the case was subsequently returned to the Board.  Then, in a handwritten document dated on March 17, 2006, prior to the promulgation of an appellate decision, the Veteran, through his then-current representative, explicitly withdrew his appeal pending before the Board.  He stated that he wished to "withdraw his appeal presently pending before the Board and reopen his claim at the R.O. by the submission of new and material evidence."

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision, and a withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  In a final March 23, 2006 decision, the Board dismissed his appeal for entitlement to service connection for heart disease, finding that the Veteran, through his representative, via a letter received by the Board on March 17, 2006, had withdrawn his appeal as to the issue of service connection for heart disease, and that there remained no allegations of errors of fact or law for appellate consideration as to this issue, and as a result, the Board did not have jurisdiction to review the appeal of this issue.

In a December 2, 2011 decision, the Board determined that the July 2002 rating decision became final when the Veteran withdrew his appeal of that decision, and the appeal was dismissed.  The Board then found that new and material evidence had been received since the prior final July 2002 rating decision, reopened the previously denied claim for service connection for heart disease, and granted service connection for CAD.

As noted above, in December 2011 the Veteran filed a motion for reconsideration of the Board's prior December 2011 decision that granted service connection for CAD.  The Board denied the Veteran's motion for reconsideration in May 2012.  See 38 U.S.C.A. §§ 7103, 7104 (West 2002);  38 C.F.R. § 20.1000 (2011).

With respect to the July 2002 decision, as previously held by the Board in December 2011, since the Veteran appealed it, and then withdrew his appeal in March 2006, the July 2002 RO decision is therefore final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.  Accordingly, in the absence of CUE in that decision, an earlier effective date may not be assigned.  38 C.F.R. § 3.105(a).  Neither the Veteran nor his representative has specifically asserted that CUE was present in that initial July 2002 rating decision to justify overturning it long after the fact.  CUE must be pled with specificity, and this has not been done.  See Andre v. West, 14 Vet. App. 7, 10 (2000) (per curium), aff'd sub nom., Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).

Moreover, governing law and regulation provides that a Board decision is final unless the Chairman of the Board orders reconsideration or the case is appealed to the United States Court of Appeals for Veterans Claims (Court).  See 38 U.S.C.A. §§ 7103, 7104, 7252 (West 2002); 38 C.F.R. § 20.1100 (2011).  Upon review of the file, the Board finds that the Veteran was properly notified of the Board's March 23, 2006 decision that dismissed his appeal, and was advised of his appellate rights.  He did not appeal the Board's March 2006 decision to the Court, and the Chairman of the Board has not ordered reconsideration of the Board's March 2006 decision.  Hence, the Board's March 23, 2006 decision finding that the Veteran had withdrawn his appeal and dismissing his appeal became final on that date.  38 C.F.R. § 20.1100 (2011).  

The Board notes that on the same day (March 17, 2006) that the Veteran's prior representative filed a withdrawal of his appeal of the July 2002 rating decision that denied service connection for heart disease, he also filed a separate statement asking to reopen the Veteran's previously denied claims for service connection for a heart condition, asthma, and diabetes, and stated that new and material evidence was enclosed.

Consequently, the earliest possible effective date he may receive is March 17, 2006, when he filed the successful petition to reopen this claim.  The Court has held that the rule of finality regarding an original claim implies that the date of that claim is not to be a factor in determining an effective date if the claim is later reopened. 

The Court has held that the term "new claim," as it appears in 38 C.F.R. § 3.400(q)(1)(ii), means a claim to reopen a previously and finally denied claim. See Sears  v. Principi, 16 Vet. App. 244 (2002); see also Livesay, 15 Vet. App. 165, 172 (2001) (holding that the plain meaning of § 5110 to be that "the phrase 'application therefore' means the application which resulted in the award of disability compensation that it to be assigned an effective dated under section 5110."); Cook v. Principi, 258 F.3d 1311, 1314 (Fed. Cir. 2001) (affirming assignment of an effective date for a service-connection award based upon the reopened claim as the date on which the Veteran "first sought to reopen his claim"); Leonard v. Nicholson, 405 F.3d 1333, 1336-37 (Fed. Cir., 2005) (indicating that "no matter how [the Veteran] tries to define 'effective date,' the simple fact is that, absent a showing of CUE, he cannot receive disability payments for a time frame earlier than the application date of his claim to reopen, even with new evidence supporting an earlier disability date").

With respect to the argument by the Veteran's representative that since the March 17, 2006 withdrawal and the March 17, 2006 new claim were not date stamped and were submitted on the same day, it should be presumed that the new claim with new and material evidence was received first, and thus the July 2002 rating decision never became final, under 38 C.F.R. § 3.156(b).  This argument is of no avail, due to the finality of the unappealed March 2006 Board decision which found that the claim had been withdrawn and dismissed it.  

More specifically, the Veteran's attorney stated that the 2002 rating decision never became final because the Veteran submitted additional evidence prior to the appellate decision, and under 38 C.F.R. § 3.156(b), VA was required to determine whether that evidence was new and material as part of the Veteran's pending claim and not as a reopened claim.  Even if the "claim to reopen" was received prior to the withdrawal of the claim on March 17, 2006, and considered as part of the Veteran's already pending claim, that same claim/appeal was still in fact withdrawn later that day.  

Thus, because the Veteran withdrew his appeal of the July 2002 decision denying his claim, and did not file a petition to reopen this claim until March 17, 2006, which was granted, this is the earliest possible effective date he may receive for the eventual grant of service connection for CAD.  See Ingram v. Nicholson, 21 Vet. App. 232, 249, 255 (2007) and McGrath v. Gober, 14 Vet. App. 28, 35   (2000) (indicating a claim that has not been finally adjudicated remains pending for purposes of determining the effective date for that disability, but conversely, that a claim which has become final and binding in the absence of an appeal does not remain pending and subject to an earlier effective date).


ORDER

The appeal for an effective date earlier than March 17, 2006 for the grant of service connection for CAD is denied.



____________________________________________
P.M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


